Citation Nr: 0841705	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-24 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for bone cancer, 
claimed as due to exposure to ionizing radiation.

3.  Entitlement to an initial evaluation for the bladder 
cancer disability in excess of 20 percent prior to September 
14, 2005, and in excess of 60 percent beginning September 14, 
2005.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from September 1951 to 
September 1953.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2008, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The Board notes that the appellant, in essence, has appealed 
the initial evaluations assigned to his bladder cancer 
disability.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted (November 18, 2004).  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
therefore listed the bladder cancer rating issue on the title 
page as one involving staged ratings, starting with the 
initial rating.  

The appellant has argued that an earlier effective date 
should be assigned for the 60 percent rating for his bladder 
cancer disability-retroactive to the grant of service 
connection (November 18, 2004).  However, even though the RO 
has analyzed the appellant's claim as an earlier effective 
date claim, because he has appealed the initial ratings 
assigned for the bladder cancer disability, the Board must 
consider the propriety of rating from the date of service 
connection-November 18, 2004.  Fenderson, supra.  
Consequently, the issues on appeal are as listed on the title 
page.

The appellant's claim of entitlement to TDIU is inextricably 
intertwined with the claims of entitlement to higher ratings 
for the bladder cancer disability.  Therefore, consideration 
of the issue of entitlement to TDIU is deferred pending 
completion of the development delineated in the REMAND below.

The increased bladder cancer rating issues and the total 
rating based on individual unemployability issue are all 
addressed in the REMAND portion of the decision below and 
these issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is a confirmed participant of Operation 
TUMBLER-SNAPPER between April 24, 1962 and May 2, 1952.

2.  The medical evidence of record indicates that the 
appellant has been diagnosed with, and treated for, prostate 
cancer.

3.  There is no clinical evidence of the existence of any 
primary bone cancer; there is clinical evidence of bone 
metastatic prostate disease.

4.  The appellant's claimed conditions are not listed as 
radiogenic diseases under 38 C.F.R. § 3.309.

5.  The appellant's prostate cancer with bone metastases was 
not shown during service, or within a year following 
discharge from service, and the preponderance of the evidence 
demonstrates that the appellant's prostate cancer with 
metastatic bone disease was not caused by his exposure to 
ionizing radiation in service, and is not otherwise related 
to service. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, including as a result of exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1110, 1112(c), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(d), 3.311 (2008). 

2.  Bone cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service, 
including as a result of exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1110, 1112(c), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(d), 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claims by letters dated 
in February 2005, April 2005, and July 2006 (prior to the 
September 2006 rating decision).  These documents informed 
the recipient of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  These letters also 
essentially asked the appellant to submit evidence he had in 
his possession to support the claims.  The appellant was 
informed of the need for medical evidence showing a current 
disease caused by exposure to radiation and he was informed 
of the definition of radiogenic disease; he was given the 
timeframe in which such disease had to be manifested.  The 
appellant was also informed of the need for sound scientific 
and medical evidence that supported the conclusion that it 
was at least as likely as not that his claimed disease 
resulted from exposure to radiation in service.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the RO did provide such notice to the appellant in May 
2006, in July 2006, and in October 2006, because the 
appellant's claims are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant are not relevant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained VA and private medical records and 
associated them with the claims file.  The appellant's 
service medical treatment records and his service personnel 
records were obtained and associated with the claims file.  
VA also obtained information concerning the appellant's 
exposure to ionizing radiation from the Defense Threat 
Reduction Agency (DTRA) and obtained a medical opinion.  The 
appellant was afforded a Travel Board hearing.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed to service connect his claimed cancers, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims decided below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

During the July 2008 Travel Board hearing, the appellant and 
his representative contended that the appellant was entitled 
to service connection for prostate cancer because it is a 
presumptive disease.  The appellant also testified that bone 
scans had shown him to have bone cancer.

Review of the medical evidence of record reveals that the 
appellant was initially diagnosed with adenocarcinoma of the 
prostate in 1996, and that he underwent a radical 
prostatectomy in 1996.  An April 1996 bone scan was not 
suggestive of metastatic disease to the skeletal system.  
Rising prostate specific antigen (PSA) levels led to 
suspicions of a recurrence and a bone scan was performed in 
March 2004.  That scan showed suspicious areas of increased 
activity involving the third and sixth ribs on the left side.  
The report of a VA urology consultation conducted in November 
2004 includes a clinical impression of adenocarcinoma of the 
prostate, failed radical retropubic prostatectomy, 1996, with 
bone metastases and local recurrence.  A February 2007 VA 
outpatient treatment note states that the appellant's current 
bone scan was negative for metastatic prostate disease 
(improved from the past).  None of the private medical 
records or the VA medical records includes any diagnosis of a 
primary bone cancer - there are only references to bone 
metastatic prostate disease.

Service connection for a disease based on radiation exposure 
may be established in one of three different ways, which have 
been outlined by the Court  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  Prostate cancer is not one of the 
38 C.F.R. § 3.309(d) listed conditions.  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
38 C.F.R. § 3.311, the evidence must show the following: (1) 
that the veteran was exposed to ionizing radiation in 
service; (2) that he subsequently developed a radiogenic 
disease; and (3) that such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. 
§ 3.311(b).  If any of the foregoing three requirements has 
not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation cannot be granted 
under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  
For the purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  38 C.F.R. § 3.311(b)(5) 
requires that bone cancer must be manifested within 30 years 
after exposure and that prostate cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

38 C.F.R. § 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  Dose data will 
be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999). 

In this case, the appellant has been diagnosed with prostate 
cancer and bone metastases associated with that prostate 
cancer; he has not been diagnosed with any primary cancer of 
the bone nor have the bone metastases been clinically 
associated with his service-connected bladder cancer.  
Because neither prostate cancer nor prostatic bone metastases 
are included in the list of conditions for presumptive 
service connection under 38 C.F.R. § 3.309(d), service 
connection is not available under this theory for either one 
of the appellant's claimed cancerous conditions.  Thus, 
service connection on a presumptive basis pursuant to 
38 C.F.R. § 3.309 is not warranted for either the prostate 
cancer or the bone metastases of that prostate cancer.

Turning to the second approach for service connection in a 
radiation case, a "radiation-exposed veteran" is some one who 
participated in a "radiation-risk activity" which includes 
Operation TUMBLER-SNAPPER during the period of time from April 
1, 1952 through June 20, 1952.  38 C.F.R. § 38 U.S.C.A. 
§ 3.309(d)(3)(ii)(B).  In an April 2006 letter, the Defense 
Threat Reduction Agency (DTRA) stated that the appellant is a 
confirmed participant of Operation TUMBLER-SNAPPER from April 
24, 1952 to May 2, 1952. 

The Board notes that prostate cancer is a radiogenic disease.  
See 38 C.F.R. § 3.311(b)(2) (xiii) and (xiv).  However, 
38 C.F.R. § 3.311 does not provide for presumption for 
service connection for radiogenic diseases.  Rather, this 
regulation provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

Pursuant to 38 C.F.R. § 3.311, the DTRA reviewed the 
appellant's service personnel records, his unit records, 
operational documents and records from Operation TUMBLER-
SNAPPER, scientific principles and studies and the appellant's 
statements about what happened during the testing in 1952.  
By reviewing those records, as well as available historic 
records and the appellant's recollections, the DTRA was able 
to construct a dose assessment for the appellant.  

The DTRA's scientific dose reconstruction determined the 
appellant's most probable total radiation dose was 0.7 rem 
gamma, with an upper error bound of 2.1 rem gamma.  The DTRA 
dose reconstruction also indicated that the appellant's 
exposure to neutron radiation was 0.0 rem.  The calculation 
of the appellant's dose to his prostate from internally-
deposited emitters (beta and gamma) yielded a dose of 0.00002 
rem, which is reported as 0.0 rem.  The Committed Equivalent 
Dose to the appellant's prostate was 0.0 rem, with an 
uncertainty factor of 10 applied to calculate the upper bound 
to his prostate of 0.0002 rem, which is reported as 0.001 
rem.  

In a June 2006 memorandum, the VA Chief Public Health and 
Environmental Hazard Officer responded to a request for 
review of the appellant's record made pursuant to the 
provisions of 38 C.F.R. § 3.311(c).  Citing HEALTH EFFECTS OF 
EXPOSURE TO LOW LEVELS OF IONIZING RADIATION (BEIR V), 316-18 
(1990), the physician stated that the sensitivity of the 
prostate to radiation carcinogenesis appears to be relatively 
low and not clearly established.  The physician also cited 
Mettler and Upton, MEDICAL EFFECTS OF IONIZING RADIATION, 168 (2nd 
ed. 1995) for the same conclusion that prostate cancer does 
not appear to be induced by ionizing radiation.  The 
Interactive Radioepidemiological Program (IREP) of the 
National Institute of Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the appellant's 
prostate cancer.  In accordance with guidance on using the 
NIOSH IREP, the cancer model for all male genitalia was 
utilized.  The computer software calculated a 99-percentile 
value for the probability of causation of 1.82%.  In light of 
the above, the physician opined that it was unlikely that the 
appellant's adenocarcinoma of the prostate could be 
attributed to his exposure to ionizing radiation in service.

In a June 2006 advisory opinion, as a result of the above 
opinion and following review of the evidence in its entirety, 
the Director of Compensation and Pension agreed with the 
medical opinion from the Under Secretary for Health.  The 
Compensation and Pension Service Director therefore concluded 
that there was no reasonable possibility that the appellant's 
adenocarcinoma of his prostate resulted from his radiation 
exposure in service.

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the appellant's claim of a causal connection between 
his prostate cancer, including the bone metastatic prostate 
disease, and his radiation exposure in service.  In support 
of this conclusion, the Board notes that the radiation dose 
reconstruction, derived from official military records and 
the appellant's recollections, shows that the appellant was 
exposed to no more than 2.1 rem.  There is no competent 
medical opinion of record suggesting a possible link between 
the appellant's radiation exposure in service and his 
development of prostate adenocarcinoma or the development of 
bone metastatic prostate disease.  

On the other hand, the opinion of the VA Chief Public Health 
and Environmental Hazard Officer, which is based on 
quantitative analysis, is clearly against the appellant's 
claims.  As it specifically considers the reconstructed dose 
estimate for the appellant and the quantitative analyses in 
recent scientific studies, the Board has given great weight 
to this well-reasoned medical opinion that indicates that 
current medical evidence shows very little correlation 
between low doses of radiation exposure, such as the 
appellant in this case had, and the development of prostate 
cancer.

Lastly, the appellant and his representative, being 
interested laypersons, are unable to provide competent 
evidence or medical opinions as to the etiology of the 
appellant's prostate adenocarcinoma or his bone metastases, 
or any of the other medical causation theories which they 
espouse, suggest, or contemplate.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  The evidence of record indicates that 
the prostate adenocarcinoma developed, at the earliest, in 
the mid-1990s with recurrence in 2004, and that metastasis 
was suspected in 2004.  All this occurred many years after 
the May 1, 1952 nuclear test shot.  The statements of the 
appellant and his representative are not qualified or 
competent to show otherwise.  Espiritu, 2 Vet. App. 495; 
Grottveit, 5 Vet. App. 93.  

Although he has had the opportunity to do so, the appellant 
has not submitted a higher radiation dose estimate from a 
credible source, nor has he submitted competent medical 
evidence supporting his contentions.  Absent such evidence, 
the criteria for service connection for prostate cancer 
cannot be met.  Therefore, the preponderance of the evidence 
is against the appellant's claims for service connection for 
prostate cancer and bone cancer under 38 C.F.R. § 3.311.  
Given the foregoing, service connection is not warranted for 
prostate cancer or for bone metastases under the procedures 
as set forth in 38 C.F.R. § 3.311.

Direct service connection can still be established, however, 
by showing that the disease was incurred in or aggravated by 
service.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); 
Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  A veteran may 
still be entitled to a grant of service connection on a 
direct basis if it can be shown that a condition had its 
onset during his military service, or became manifest to a 
compensable degree within one year of his separation from 
such service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  As to the appellant's claims for prostate cancer and 
bone cancer, there is no medical evidence of record to 
establish that he complained of, or was treated for, any such 
cancer while he was on active duty.  The appellant's service 
medical records are completely negative for any complaints or 
clinical findings of prostate disability, including cancer.  
There is no evidence of record that the appellant experienced 
any prostate cancer or bone cancer to a compensable degree 
within one year of his separation from service in September 
1953.  The appellant's claimed cancer is not documented in 
the clinical evidence of record until many years after the 
appellant's discharge from service in September 1953.  

In determining whether service connection is warranted for a 
particular disability, there has to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
this case, there is no clinical evidence of a diagnosis of 
any bone cancer.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Citation omitted.)  In the absence of proof of 
a present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service 
connection is not warranted for any primary bone cancer.

Furthermore, there is no competent medical opinion that 
etiologically links either the prostate cancer or the 
metastatic prostate bone disease to the appellant's active 
military duty.  The question of causality of a disorder is 
one which requires competent medical evidence.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  As noted 
above, the appellant was advised to provide such 
substantiating evidence.  The claimant does not meet this 
burden by merely presenting his opinion because he is not a 
medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The absence of any diagnosis of the claimed cancers in the 
service medical records dated between 1951 and 1953 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any prostate disorder 
or bone disorder during either period of active service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of a diagnosis of any cancer until more than forty 
years after the appellant's 1953 separation from service is 
itself evidence which tends to show that no prostate or bone 
cancer was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
prostate cancer and claimed bone cancer cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period, the Board 
concludes that the claims for entitlement to service 
connection for prostate cancer and bone cancer must each be 
denied.  Thus, the evidence of record is not in equipoise on 
the question of whether the appellant's claimed conditions 
should be service connected.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the prostate cancer 
service connection claim and against the bone cancer service 
connection claim.  As the preponderance of the evidence is 
against each claim, the benefit of the doubt doctrine is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Accordingly, service connection for prostate and 
bone cancer is not warranted.


ORDER

Service connection for prostate cancer, claimed as a residual 
of exposure to ionizing radiation during service, is denied.

Service connection for bone cancer, claimed as a residual of 
exposure to ionizing radiation during service, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

As previously noted, the RO addressed the appellant's 
complaints about the evaluations assigned to his bladder 
cancer disability in terms of an earlier effective date issue 
instead of a staged initial rating.  As the RO did not 
expressly analyze these issues in terms of an increased 
initial rating claim, the Board is required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering subissues and arguments or applying 
statutes, regulations, or judicial analyses which may have 
not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that appellant would be 
prejudiced by the Board's consideration of such subissues and 
additional regulations.  Therefore, the initial rating issues 
must be remanded to the AMC/RO so that they may be considered 
by the AMC/RO in the proper procedural stance.

In February 2005, the appellant submitted a VA Form 21-4138 
to the RO in which he stated that he had recently been 
diagnosed with a papillary bladder cancer on "January 31, 
2005" and he requested service connection for bladder cancer 
due to exposure to ionizing radiation.  Review of the medical 
evidence of record reveals that the appellant underwent a 
cystoscopy with resection of a bladder tumor on February 16, 
2005.  The surgical pathology report from that procedure 
indicates a diagnosis a Grade I of III papillary transitional 
cell carcinoma of the urinary bladder.

In an August 2005 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
bladder cancer and assigned an initial rating of 20 percent, 
effective from November 18, 2004 (two months before the 
appellant says the condition was diagnosed)!  Nine months 
later, in an April 2005 rating action, the RO increased the 
disability evaluation for the appellant's bladder cancer 
disability to 60 percent, effective from September 14, 2005.  
These ratings have been assigned under Diagnostic Code 7516, 
fistula of the bladder -even though Diagnostic Code 7528, 
malignant neoplasms of the genitourinary system, quite 
precisely addresses the nature of the appellant's bladder 
cancer.  

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Thereafter, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Diagnostic Code 7528.

The provisions of 38 C.F.R. § 3.105 set out that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  The veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. § 3.105(e).

On remand, the AMC/RO must utilize Diagnostic Code 7528 in 
its analysis of the appellant's claims.

The appellant was last afforded a VA examination in October 
2005.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there 
may have been a significant change in the appellant's 
condition during the last three years, the Board finds that 
the gathering of current medical records is in order, as well 
as a new VA examination.

The increased rating claims are inextricably intertwined with 
the TDIU issue.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA and private physicians and/or medical 
facilities that have provided him with 
any treatment for his bladder cancer 
since January 2005, and secure all 
available relevant reports not already of 
record from those sources.  To the extent 
there is an attempt to obtain any of 
these records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results and be 
given opportunity to secure the records.

2.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for a urologic 
examination to determine the nature, 
extent and severity of his service-
connected bladder cancer disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should reflect review of the claim file.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected bladder cancer.  The 
examiner must specify the date on which 
the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other 
therapeutic procedure for the appellant's 
bladder cancer occurred.  The cessation 
date should be provided based on review 
of the claims file if the appellant fails 
to report for examination.  The rationale 
for all opinions expressed should also be 
provided.

3.  If any additional development is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Fenderson v. West, 12 
Vet. App. 119 (1999), all pertinent 
versions of the regulations and all 
applicable Diagnostic Codes.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


